Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00179-CR

                                         Johnnie GUYTON,
                                             Appellant

                                                v.
                                          The State of /s
                                       The STATE of Texas,
                                             Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CR-4296
                              Honorable Ron Rangel, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 25, 2014

AFFIRMED AS MODIFIED

           Johnnie Guyton appeals his conviction and concurrent sentence of 56 years’ imprisonment

on two counts of aggravated robbery. Guyton asserts the evidence was insufficient to prove he

had a prior felony conviction and therefore the enhancement of the minimum punishment from

five years to fifteen years was error. See TEX. PENAL CODE ANN. § 12.42(c)(1) (West Supp. 2013)

(enhanced penalties for repeat and habitual offenders). Guyton also challenges the assessment of

court costs and attorney’s fees against him. We modify the judgment to delete the assessment of
                                                                                                      04-13-00179-CR


attorney’s fees and to correctly reflect Guyton’s plea to the enhancement, and we affirm the trial

court’s judgment as modified.

                                                     ANALYSIS

         Prior Conviction Used for Enhancement

         In his first issue, Guyton argues that the State failed to establish beyond a reasonable doubt

that he was the person convicted of the prior felony alleged in the enhancement paragraph of the

indictment. The enhancement paragraph alleged that, on June 26, 2003, Guyton was convicted of

the felony offense of Burglary Habitation–Force in Cause No. 2002-CR-7723 in Bexar County,

Texas. On appeal, Guyton concedes that State Exhibit No. 18, which was admitted without

objection during the punishment phase, is a certified copy of the judgment for the prior felony

conviction alleged in the indictment. He asserts, however, that the State failed to present sufficient

evidence identifying him as the person who was convicted of the prior felony.

         During the punishment phase, counsel for both sides as well as the trial court proceeded as

if Guyton had pled “true” to the enhancement allegation, referring to the minimum punishment as

the enhanced 15-year sentence. The punishment charge, submitted without objection, stated that

Guyton had pled “true” to the enhancement allegation and instructed the jury to find that Guyton

had been convicted of the prior felony as alleged in the indictment. The judgment also states that

Guyton pled “true” to the enhancement allegation. The record, however, does not affirmatively

show that Guyton entered any plea at all to the enhancement allegation. 1 See Wilson v. State, 671
S.W.2d 524, 526 (Tex. Crim. App. 1984) (fact that defendant entered a plea of “true” to

enhancement allegation must be affirmatively reflected by evidence in the record). Therefore, our


1
 Guyton did not object to the trial court’s failure to read the enhancement allegation and to take his plea of “true” or
“not true” to the enhancement; therefore, this error was not preserved. TEX. R. APP. P. 33.1(a); see Marshall v. State,
185 S.W.3d 899, 903 (Tex. Crim. App. 2006); Warren v. State, 693 S.W.2d 414, 416 (Tex. Crim. App. 1985); see
also Lee v. State, 239 S.W.3d 873, 876-77 (Tex. App.—Waco 2007, pet. ref’d).

                                                         -2-
                                                                                      04-13-00179-CR


analysis must proceed as if Guyton pled “not true” to the enhancement. See Wise v. State, 394
S.W.3d 594, 600 (Tex. App.—Dallas 2012, no pet.); see also Henry v. State, 331 S.W.3d 552, 555

(Tex. App.—Houston [14th Dist.] 2011, no pet.).

       In order to establish that a defendant has previously been convicted of a felony offense, the

State must prove beyond a reasonable doubt (1) the existence of a prior conviction, and (2) that

the defendant is linked to the prior conviction. Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim.

App. 2007). While some methods of proving these elements may be preferred or more convenient,

there is no exclusive method of proof for either element. Id. at 921-22. The State may prove these

elements in many different ways, including through “(1) the defendant’s admission or stipulation,

(2) testimony by a person who was present when the person was convicted of the specified crime

and can identify the defendant as that person, or (3) documentary proof (such as a judgment) that

contains sufficient information to establish both the existence of a prior conviction and the

defendant’s identity as the person convicted.” Id. Any type of documentary or testimonial

evidence may suffice. Id. at 922.

       Characterizing the proof necessary to establish a defendant’s prior conviction as “closely

resembl[ing] a jigsaw puzzle,” the Flowers court explained that standing alone the pieces have

little meaning but “when the pieces are fitted together, they usually form the picture of the person

who committed that alleged prior conviction or convictions.” Id. at 923 (quoting Human v. State,

749 S.W.2d 832, 835-36 (Tex. Crim. App. 1988) (op. on reh’g)). The trier of fact weighs the

credibility of each piece and “determines if these pieces fit together sufficiently to complete the

puzzle.” Id. If the totality of the evidence establishes the existence of the conviction and its link

to the defendant beyond a reasonable doubt, “then the various pieces used to complete the puzzle

are necessarily legally sufficient to prove a prior conviction.” Id. In conducting this legal

sufficiency review, we consider all the evidence in the light most favorable to the trier of fact’s
                                                -3-
                                                                                              04-13-00179-CR


finding. Prihoda v. State, 352 S.W.3d 796, 807 (Tex. App.—San Antonio 2011, pet. ref’d) (citing

Isassi v. State, 330 S.W.3d 633, 639 (Tex. Crim. App. 2010)).

        Here, the certified judgment for the Burglary Habitation-Force conviction shows that

“Johnnie Guyton III” was the person convicted of that offense in Cause No. 2002-CR-7723, in

Bexar County, on June 26, 2003; these details match the prior felony alleged in the enhancement

paragraph of the indictment returned against “Johnnie Guyton” in the instant case. During the

punishment phase, Augusta Guyton testified that she lives with her husband Johnnie Guyton at

327 Fargo Avenue in San Antonio, Texas, and that the defendant “Johnnie” is her son and he was

born on July 1, 1980. Johnnie Guyton, Jr. then testified that he is the father of the defendant

“Johnnie Guyton, III;” he acknowledged being aware of his son’s “criminal history.” In addition,

the State admitted certified copies of seven judgments and related documents, 2 without objection,

establishing seven other prior convictions from 2001 forward—four misdemeanors and three

felonies—on which the defendant’s name appears as “Johnnie Guyton” on some and as “Johnnie

Guyton III” on others; the defendant is referred to as both “Johnnie Guyton” and “Johnnie Guyton

III” within the documents related to two of the prior convictions (State Exhibit Nos. 14 and 16).

The same SID No. 752497 appears on the documents under both names, and matches the SID

number on the indictment returned against Guyton in this case. In addition, the same date of birth

testified to by Augusta Guyton is listed on a document related to one of the prior convictions for

“Johnnie Guyton” (State Exhibit No. 15), and the family’s address of “327 Fargo, San Antonio,

Texas” testified to by Augusta Guyton is listed on documents for several of the prior convictions

for both “Johnnie Guyton” and “Johnnie Guyton III” (State Exhibit Nos. 13-16).



2
  In Flowers, the Court recognized that Rule 902 of the Texas Rules of Evidence explicitly allows for the self-
authentication of certified copies of public records. Flowers, 220 S.W.3d at 922-23 (citing TEX. R. EVID. 902).


                                                     -4-
                                                                                    04-13-00179-CR


       Considering the totality of the evidence admitted, we conclude that these evidentiary pieces

together form a picture of appellant as the person who was convicted of the prior felony alleged in

the enhancement paragraph of the indictment.         The documentary and testimonial evidence

sufficiently established that “Johnnie Guyton” and “Johnnie Guyton III,” both with SID No.

752497, are the same person and sufficiently identified appellant as the person previously

convicted of the felony offense of Burglary Habitation-Force in Bexar County on June 26, 2003.

See Flowers, 220 S.W.3d at 923; see also Benton v. State, 336 S.W.3d 355, 358-59 (Tex. App.—

Texarkana 2011, pet. ref’d). We therefore overrule Guyton’s first issue.

       As noted by the State, we have the authority to modify the judgment to comport with the

record and to reflect that Guyton did not plead “true” to the enhancement allegation in the

indictment. French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992) (appellate court has

authority to sua sponte reform the judgment to make the record speak the truth); Rhoten v. State,

299 S.W.3d 349, 356 (Tex. App.—Texarkana 2009, no pet.) (reforming judgment that incorrectly

stated defendant pled “guilty” where record made clear that he pled “not guilty”). TEX. R. APP. P.

43.2(b). Therefore, because the record does not affirmatively reflect that Guyton pled “true” to

the enhancement, we modify the judgment to reflect that Guyton pled “not true” to the

enhancement allegation.

       Assessment of Court Costs and Attorney’s Fees

       In his second issue, Guyton asserts the evidence is insufficient to support the assessment

of court costs and attorney’s fees against him. The judgment for each count imposes $374.00 in

court costs “plus atty fees.” Guyton first complains that there is insufficient evidence to support

the amount of court costs assessed because the record does not contain any evidence, such as a bill

of costs, to support the costs assessed. Since Guyton’s brief was filed, the record has been

supplemented with a line-item bill of costs certified by the district clerk. See TEX. CODE CRIM.
                                               -5-
                                                                                       04-13-00179-CR


PROC. ANN. arts. 103.001-.003 (West 2006 & Supp. 2013). The obligation of a convicted person

to pay court costs is established by statute. Id. art. 42.16 (West 2006); Solomon v. State, 392
S.W.3d 309, 310 (Tex. App.—San Antonio 2012, no pet.). The certified bill of costs filed herein

constitutes sufficient evidence to support the assessment of $374.00 in court costs against Guyton.

See Mayer v. State, 309 S.W.3d 552, 555-56 (Tex. Crim. App. 2010) (there must be sufficient

evidence to support imposition of costs); Cardenas v. State, 403 S.W.3d 377, 388 (Tex. App.—

Houston [1st Dist.] 2013), aff’d, 423 S.W.3d 396 (Tex. Crim. App. 2014) (permitting

supplementation of the record with a bill of costs and holding it sufficient to support costs

assessed). Therefore this argument is without merit.

       Guyton also challenges the imposition of attorney fees, asserting that he is indigent and

there is no evidence of a material change in his financial circumstances to warrant the assessment

of attorney’s fees. A trial court has authority to assess attorney’s fees against a criminal defendant

who received court-appointed counsel in certain circumstances. TEX. CODE CRIM. PROC. ANN. art.

26.05(g) (West Supp. 2013). The record is clear that Guyton received court-appointed counsel in

the trial court. Therefore, he is presumed to have remained indigent unless a material change in

his financial circumstances occurred. TEX. CODE CRIM. PROC. ANN. art. 26.04(c), (p) (West Supp.

2013). In its brief, the State concedes that no hearing was held to determine whether there was a

change in Guyton’s financial resources, there is no evidence in the record to show a material

change in Guyton’s financial condition, and the trial court made no finding that Guyton has

sufficient financial resources to warrant the assessment of attorney’s fees. See TEX. CODE CRIM.

PROC. ANN. arts. 26.04(p), 26.05(g); see also Mayer, 309 S.W.3d at 556-57. We therefore modify

the trial court’s judgment to delete the assessment of attorney’s fees. Mayer, 309 S.W.3d at 555-




                                                 -6-
                                                                                   04-13-00179-CR


56. An amended bill of costs reflecting the deletion of attorney’s fees as costs shall be prepared

by the Bexar County District Clerk. As modified, we affirm the judgment of the trial court.


                                                 Rebeca C. Martinez, Justice


DO NOT PUBLISH




                                               -7-